DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-9, 11-16, 18 and 22-27 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell US 20140345162 (hereinafter Mitchell 1).

Regarding claim 1, Mitchell discloses a shoe comprising: an upper (Abstract, as seen in annotated Figure 2, 5A and 5B) comprising an upper surface (as seen in annotated Figure 2, 5A and 5B) and a lower textile surface (as seen in annotated Figure 2, 5A and 5B); and a sole unit (as seen in annotated Figure 2, 5A and 5B) comprising an outsole (as seen in annotated Figure 2, 5A and 5B) extending from a forefoot region to a heel region (as seen in annotated Figure 2, 5A and 5B); wherein the lower textile surface of the upper is directly attached to the sole unit (as seen in annotated Figure 2, 5A and 5B) in the forefoot region (as seen in annotated Figure 2, 5A and 5B) and the heel region of the shoe (as seen in annotated Figure 2, 5A and 5B) to form two directly attached regions (as seen in annotated Figure 2, 5A and 5B); wherein the lower textile surface of the upper (as seen in annotated Figure 2, 5A and 5B) is detached from the sole unit in a midfoot region (as seen in annotated Figure 2, 5A and 5B) between the two directly attached regions to form a detached region (as seen in annotated Figure 2, 5A and 5B), and is adapted to an arch of a foot of a user (as seen in annotated Figure 2, 5A and 5B); and wherein the detached region forms a substantially horizontal opening that passes (as seen in annotated Figure 2, 5A and 5B), in a longitudinal direction (as seen in annotated Figure 2, 5A and 5B), below the lower textile surface of the upper and above the sole unit in the midfoot region (as seen in annotated Figure 2, 5A and 5B).  

[AltContent: arrow][AltContent: textbox (Lower textile surface)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: arrow][AltContent: textbox (Sole unit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper)][AltContent: arrow][AltContent: textbox (Velcro attachment)]
    PNG
    media_image1.png
    411
    451
    media_image1.png
    Greyscale


[AltContent: connector][AltContent: textbox (Attached forefoot region)][AltContent: connector][AltContent: arrow][AltContent: textbox (Attached heel region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Opening)][AltContent: connector][AltContent: textbox (Detached midfoot region)][AltContent: arrow][AltContent: textbox (Outsole)][AltContent: textbox (Attached heel region)][AltContent: textbox (Attached forefoot region)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    324
    458
    media_image2.png
    Greyscale


Regarding claim 4, Mitchell discloses wherein: the upper (as seen in annotated Figure 2, 5A and 5B) comprises a first material (paragraphs 0027 and 0038, as seen annotated Figure 2) in the midfoot region (as seen in annotated Figure 2, 5A and 5B) and a second material (as seen annotated Figure 2) in the heel region (as seen in annotated Figure 2, 5A and 5B, Velcro tabs 610, paragraph 0030), wherein the second material comprises at least one physical property that is different compared to the first material (paragraphs 0027 and 0028 –the materials used to make the upper, for example, cotton, wool, cashmere and silk being softer than the Velcro tabs which are more rigid); and the first material in the midfoot region is disposed at least on the lower textile surface of the upper (paragraphs 0031 and 0049).  
[AltContent: arrow][AltContent: textbox (First material in the midfoot region.)][AltContent: arrow][AltContent: textbox (Second material in the forefoot region.)][AltContent: arrow][AltContent: textbox (Upper)][AltContent: arrow][AltContent: textbox (Outsole)]
    PNG
    media_image2.png
    324
    458
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    411
    451
    media_image1.png
    Greyscale


Regarding claim 5, Mitchell discloses wherein: the upper comprises a first material in the midfoot region (as seen in annotated Figure 2) and a second material in the forefoot region (as seen in annotated Figure 5A and 5B, paragraphs 0031 and 0049), wherein the second material comprises at least one physical property that is different compared to the first material (paragraphs 0027 and 0028 – the Velcro tabs bring more rigid that the materials used to make the upper, for example, cotton, wool, cashmere and silk); and the first material in the midfoot region is disposed at least on the lower textile surface of the upper (as best seen in Figure 2).  

Regarding claim 8, Mitchell discloses wherein the lower textile surface of the upper in the midfoot region is seamless (as best seen in Figure 6).  

Regarding claim 26, Mitchell discloses the sole unit is attached to all portions of the lower textile surface of the upper except for an area configured to correspond to the arch of the foot of the user (paragraphs 0031 and 0049, as best seen in annotated Figures 5A and 5B).  

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 20140345162 (hereinafter Mitchell 1).
Regarding claim 6, the shoe having an upper of the combined references disclose all the limitations of claim 6 and further discloses a location of the detached region between the forefoot and rearfoot region (as seen in annotated Figure 2, 5A and 5B), however, the combined references do not disclose wherein detached region is configured to allow a minimum strain of 5% in both a medial-lateral direction and a forefoot-to-rearfoot direction.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the upper having a detached region is configured to allow a minimum strain of 5% in both a medial-lateral direction and a forefoot-to-rearfoot direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the detached region being configured to allow a minimum strain of 5% in both a medial-lateral direction and a forefoot-to-rearfoot direction would provide better fit and comfort when worn, the 5% minimum strain would allow the upper to better adapt to the shape of the foot of the wearer.

Regarding claim 7, the modified shoe having an upper of the combined references discloses the opening is located in the midfoot region (as seen in annotated Figure 2, 5A and 5B), however, they do not disclose the upper is configured to allow a maximum strain of 150% in both a medial-lateral direction and a forefoot-to-rearfoot direction.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the upper being configured to allow a maximum strain of 150% in both a medial-lateral direction and a forefoot-to-rearfoot direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the midfoot region, where the opening is located, being configured to allow a maximum strain of 150% in both a medial-lateral direction and a forefoot-to-rearfoot direction would allow the upper to better conform closely to the shape of the foot.

Claims 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 20140345162 (hereinafter Mitchell – Embodiment 1) in view of Mitchell US 20140345162 (hereinafter Mitchell – Embodiment 2).
Regarding claim 9, the shoe having an upper of Mitchell 1 discloses all the limitations of claim 6, however they do not disclose wherein the first material is selected to provide higher rigidity and is configured to provide increased support to the arch of the foot of the user than the second material.  

Mitchell – Embodiment 2 teaches wherein the first material is selected to provide higher rigidity and is configured to provide increased support to the arch of the foot of the user than the second material (paragraph 0041, 0042 and 0043, ref 314, ref 318, as seen in Figure 3 - Mitchell 2 discloses the reinforcement element/strap, attached to the arch region. The triple layers of material; the second material and the two strap portions that lay on top of each other when closed– 314 and 318- would indeed be capable of being more rigid than the just the second material alone, as such, the first material would provide better support to the arch and stability to the footwear when worn).  

[AltContent: arrow][AltContent: textbox (Second material)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First material)]
    PNG
    media_image3.png
    311
    395
    media_image3.png
    Greyscale


Mitchell – Embodiment 1 is analogous art to the claimed invention as it relates to footwear having textile uppers with a sole structure being attached only in specific regions; and, Mitchell – Embodiment 2 is analogous art to the claimed invention in that it provides a method of ventilating the footwear and providing a more comfortable upper when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the material in the midfoot region of Mitchell – Embodiment 1, with reinforced material in the midfoot region as taught by Mitchell – Embodiment 2, in order to reinforce the arch of the foot; and, the substitution of one material for another material having more rigid properties would be a simple substitution of one known element for another to obtain predictable results, an ability to for the unattached region of the footwear to have better support in the arch region.

Regarding claim 16, the modified shoe having an upper of the combined references discloses wherein the shoe further comprises an insole (claim 1 of Mitchell), and wherein the insole is directly attached to the lower textile surface of the upper in the forefoot region (claim 1 of Mitchell) and the heel region of the shoe (claim 1 of Mitchell), and wherein the insole is detached from the upper in the midfoot region between the two directly attached regions (as seen in annotated Figure 5A, 5B and 2 of Mitchell 1).  
Claims 11, 25, are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 20140345162 (hereinafter Mitchell – Embodiment 1) in view of Mitchell US 20140345162 (hereinafter Mitchell – Embodiment 2) and Bruce US 20150201707 (herein after Bruce).
Regarding claim 11, the shoe having an upper of the combined references disclose all the limitations of claim 11 except they do not disclose the upper comprises at least one reinforcing element disposed within the opening; and the at least one reinforcing element extends from a medial side of the shoe around the lower textile surface of the upper to a lateral side of the shoe; Page 3 of 11Amdt. dated September 9, 2020Response to Final Office Action of June 9, 2020 at least a portion of the at least one reinforcing element is fixedly connected to the lower textile surface of the upper such that the at least one reinforcing element is an outermost surface of the upper adjacent to the opening; and the at least one reinforcing element connects to or is integrated with a lacing system of the shoe on the medial and the lateral side of the shoe.  
Mitchell 2 teaches the upper comprises at least one reinforcing element disposed within the opening (paragraph 0041); and the at least one reinforcing element extends from a medial side of the shoe around the lower textile surface of the upper to a lateral side of the shoe (paragraph 0041), at least a portion of the at least one reinforcing element is fixedly connected to the lower textile surface of the upper (as seen in annotated Figures 2 and 3) such that the at least one reinforcing element is an outermost surface of the upper adjacent to the opening (as seen in annotated Figures 2 and 3).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Reinforcement 
element)]
    PNG
    media_image3.png
    311
    395
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the upper of Mitchell 1, with at least one reinforcing element disposed within the opening and the at least one reinforcing element extending from a medial side of the shoe around the lower textile surface of the upper to a lateral side of the shoe, with at least a portion of the at least one reinforcing element is fixedly connected to the lower textile surface such that at least one reinforcing element is an outermost surface of the upper adjacent to the opening as taught by Mitchell 2 in order to reinforce the arch of the foot; and, the substitution of one element for another in order to reinforce the arch of the upper would be a simple substitution to obtain predictable results, an ability for the unattached region of the footwear to have better support in the arch region.
However, Mitchell 1 and Mitchell 2 do not disclose at least a portion of the at least one reinforcing element is fixedly connected to the lower textile surface of the upper such that the at least one reinforcing element is an outermost surface of the upper adjacent to the opening; and the at least one reinforcing element connects to or is integrated with a lacing system of the shoe on the medial and the lateral side of the shoe.  
Bruce discloses the at least one reinforcing element connects to or is integrated with a lacing system of the shoe on the medial and the lateral side of the shoe (as seen in annotated Figure 2).  

[AltContent: arrow][AltContent: textbox (Sole structure)][AltContent: arrow][AltContent: textbox (Textile upper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lacing system)][AltContent: arrow][AltContent: textbox (Reinforcement element.)]
    PNG
    media_image4.png
    709
    460
    media_image4.png
    Greyscale

Mitchell 1 and Mitchell 2 are analogous art to the claimed invention as it relates to garments having buttons and methods of making garments; and, Bruce are analogous art to the claimed invention in that it provides decorative light emitting diodes in the form of clothing buttons to garments.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the reinforcing element of Mitchell 1 and Mitchell 2, with at least one reinforcing element connected to or  integrated with a lacing system of the shoe on the medial and the lateral side of the shoe, as taught by Bruce  in order to better support the arch of the footwear. The substitution of the reinforcement element would be a simple substitution of one known element (the strap of Mitchell 1 and Mitchell 2) for another (lacing system of Bruce) to obtain predictable results, an ability to better support the arch of Mitchell 1 and Mitchell 2.

Regarding claim 25, Mitchell discloses the at least one reinforcing element (as seen in annotated Figures 2 of Mitchell 1 and 3 of Mitchell 2) defines an upper edge of the opening and the sole unit defines a lower edge of the opening (as seen in annotated Figures 2 of Mitchell 1and 3 of Mitchell 2).  
Claims 12, 13, 14, 15, 22, 23, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 20140345162 (hereinafter Mitchell 1) in view of Bruce US 20150201707 (herein after Bruce).
Regarding claim 12, the shoe having an upper of the combined references disclose all the limitations of claim 12 except they do not disclose wherein the upper further comprises a lacing element extending from the heel region to a lateral side of an instep and connecting to a lacing system of the shoe.  

Bruce discloses wherein the upper further comprises a lacing element (as seen in annotated Figure 2) extending from the heel region to a lateral side of an instep and connecting to a lacing system of the shoe (as seen in annotated Figure 2).  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the strap of Mitchell 1 and Mitchell 2, with an upper having a lacing element extending from the heel region to a lateral side of an instep and connecting to a lacing system of the shoe, as taught by Bruce in order to provide increased support in the arch area; the substitution of the strap of Mitchell 1 and Mitchell 2 for the lacing system of Bruce to obtain predictable results, an ability to better fit the footwear of Mitchell 1 and Mitchell 2.
Regarding claim 13, the modified shoe having an upper of the combined references discloses the lacing element (as seen in annotated Figures 2 and 3 of Bruce) is integrally provided as one piece (as seen in annotated Figures 2 and 3 of Bruce) and extends from a medial side of the instep around a heel to the lateral side of the instep (as seen in annotated Figures 2 and 3 of Bruce).  
Regarding claim 14, the modified shoe having an upper of the combined references discloses the upper further comprises a lacing element (as seen in annotated Figures 2 and 3 of Bruce) extending from the heel region to a medial side of an instep and connecting to a lacing system of the shoe (as seen in annotated Figures 2 and 3 of Bruce).  

Regarding claim 15, the modified shoe having an upper of the combined references discloses the lacing element is integrally provided as one piece (as seen in annotated Figures 2 and 3 of Bruce) and extends from the medial side of the instep around a heel to a lateral side of the instep (as seen in annotated Figures 2 and 3 of Bruce).  

Regarding claim 22, Mitchell 1 discloses a shoe comprising: an upper (as seen in annotated Figure 5A, 5B and 2), wherein the upper comprises an upper surface and a lower textile surface (as seen in annotated Figure 5A, 5B and 2), Response to Final Office Action of June 9, 2020wherein the lower textile surface of the upper is directly attached to the sole unit in a forefoot region (as seen in annotated Figure 5A, 5B and 2) and a heel region (as seen in annotated Figure 5A, 5B and 2) of the shoe to form two directly attached regions (as seen in annotated Figure 5A, 5B and 2), wherein the lower textile surface of the upper is detached from the sole unit in a midfoot region (as seen in annotated Figure 5A, 5B and 2) between the two directly attached regions (as seen in annotated Figure 5A, 5B and 2); wherein the detached region forms a substantially horizontal opening that passes (as seen in annotated Figure 5A, 5B and 2), in a longitudinal direction (paragraphs 0031 and 0049) as seen in annotated Figure 5A, 5B – the opening being the region between the horizontal straps of Velcro), below the lower textile surface of the upper and above the sole unit in the midfoot region (as seen in annotated Figure 5A, 5B and 2), and is adapted to an arch of a foot of a user (as seen in annotated Figure 5A, 5B and 2); and the midfoot region of the upper comprises a material with different physical properties compared to a material of a heel region and a forefoot region of the upper (paragraphs 0027 and 0028 – the Velcro tabs bring more rigid that the materials used to make the upper, for example, cotton, wool, cashmere and silk).  

However, Mitchell 1 does not specifically disclose wherein the outsole extends from a forefoot region to a heel region, a sole unit comprising a midsole and an outsole; and a lacing element.  

Bruce teaches wherein the outsole extends from a forefoot region to a heel region (paragraph 0044), a sole unit comprising a midsole (paragraph 0044) and an outsole (paragraph 0044); and a lacing element (paragraph 0044).  

Mitchell 1 is analogous art to the claimed invention as it relates to footwear having a textile upper; and, Bruce is analogous art to the claimed invention in that it footwear having a reinforced textile upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Mitchell 1 with an outsole which extends from a forefoot region to a heel region, includes a sole unit comprising a midsole and an outsole; and a lacing element as taught by Bruce, to provide a more stable sole that is fully supported in the arch region.  The substitution of the sole structure would be a simple substitution of one known element for another to obtain predictable results, an ability to better fit the footwear upper of Mitchell 1.

Regarding claim 23, the modified shoe having an upper of the combined references discloses a shape of the upper is configured to conform to at least a portion of the lower surface of the foot when worn (as seen in annotated Figures 2, of Mitchell 1, and 5A and 5B of Mitchell 2).  

Regarding claim 24, the modified shoe having an upper of the combined references discloses the upper abuts the foot of the user on all sides of the foot when worn (as seen in annotated Figures 5A and 5B of Mitchell 2); and a length and width of the sole unit correspond to a length and width of the lower textile surface of the upper, respectively (as seen in annotated Figures 2, of Mitchell 1, and 5A and 5B of Mitchell 2).  

Regarding claim 27, the modified shoe having an upper of the combined references discloses the upper further comprises a lacing element configured to be disposed between the lower textile surface and at least a portion of the lower surface of the foot of the user when worn (as seen in annotated Figures 2 and 3 of Bruce).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 20140345162 (hereinafter Mitchell 1) in view of Bruce US 20140075779 (herein after Bruce). 
Regarding claim 18, the shoe having an upper of the combined references disclose all the limitations of claim 18 except they do not disclose wherein the sole unit comprises a support element embedded within the sole unit, wherein: the support element comprises an elongated member extending in a direction parallel to a longitudinal direction of the shoe; and the support element is configured to limit at least one of overpronation or underpronation.  
Bruce teaches wherein the sole unit comprises a support element (150) embedded within the sole unit (as best seen in Figure 1A), wherein: the support element comprises an elongated member (150) extending in a direction parallel to a longitudinal direction of the shoe (as best seen in Figure 1A); and the support element (150) is configured to limit at least one of overpronation or underpronation (paragraph 0002).
Mitchell 1 is analogous art to the claimed invention as it relates to footwear having a support element embedded within the sole unit, wherein: the support element comprises an elongated member extending in a direction parallel to a longitudinal direction of the shoe and, Bruce is analogous art to the claimed invention in that it pertains to footwear having a reinforced sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Mitchell 1, with a support element embedded within the sole unit, wherein: the support element comprises an elongated member extending in a direction parallel to a longitudinal direction of the shoe, as taught by Bruce, in order to limit at least one of overpronation or underpronation when the footwear is worn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732